Pine, J.
(dissenting). I dissent. At the beginning of the trial the People indicated, ''in line with People versus Ventimiglia” (52 NY2d 350), that they intended to offer proof of an incident-between Montey Harper and defendant’s brother, Rick James, at the 2001 Club, to establish that there was bad blood between the defendant’s family and the victim’s family. The People also referred to a second incident at the Club Et Cetera when Montey Harper alleged that defendant pulled a knife on him, and a third incident at defendant’s brother’s house during which Montey Harper was allegedly punched and abused by Rick James and some bodyguards. Defendant objected on the ground that he was not at the 2001 Club, and he contended that the People were merely trying to "sully the reputation of the Johnson family” and to convince the jury to convict him of a very serious charge because there was such bad blood. The court ruled that "proof of motive and prior acts related to motive are admissible and the rest will have to be decided at the time they arise.” In my view, the court should have ruled that evidence of acts by defendant’s siblings toward Montey Harper could not be introduced to show motive of defendant.
*932The majority finds that evidence of conduct by defendant’s siblings is related to motive because it is inextricably interwoven with otherwise admissible evidence, that its probative worth exceeds its potential for prejudice and that motive was key to this circumstantial evidence case. No case has been cited in which proof of uncharged crimes by a sibling of a defendant, directed at a third person, has been allowed to show motive or intent by that defendant with respect to the third person and I conclude that such evidence is not logically relevant to the existence of motive or intent. While several members of the Johnson family might have shared a motive to harm Montey Harper, any act by a sibling of defendant against Harper would not constitute a motive for defendant to harm him. The logical inference to be drawn from the evidence of acts by a sibling is that the shared motive was very strong and that, if a sibling had previously assaulted Harper, it was likely that defendant would have tried to kill him. Because evidence of acts by a sibling is not relevant, except as to defendant’s criminal propensity, its admission was an error of law (People v Hudy, 73 NY2d 40; People v Alvino, 71 NY2d 233, 242).
The People concede on appeal that evidence concerning the claimed acts of members of the Johnson family did not fit the traditional norms of proof under People v Molineux (168 NY 264) in that the acts were not directly attributable to defendant. They argue, for the first time on appeal, that the evidence tended to establish motive by providing a factual backdrop, relying on People v Green (35 NY2d 437, 441-442) and People v Stanard (32 NY2d 143). While some factual backdrop may have been proper in this case, the evidence here, as in Green and Stanard, went much too far.
Ventimiglia (supra, at 362) advised the trial court to evaluate with particularity, or even to "parse”, the proffered evidence and to assess its relevance, probativeness, and the necessity for it against its prejudicial effect and to "either admit or exclude it in total, or admit it without the prejudicial parts when that can be done without distortion of its meaning”.
I submit that the court’s Ventimiglia ruling failed to reflect consideration of the appropriate criteria and that it was clearly in error with respect to the first and third incidents enumerated by the 'People. The prejudice to defendant is obvious and I conclude that a new trial should be required. (Appeal from judgment of Supreme Court, Erie County, Wolfgang, J.—attempted, murder, second degree, and other *933charges.) Present—Callahan, J. P., Doerr, Boomer, Pine and Davis, JJ.